Citation Nr: 1627518	
Decision Date: 07/11/16    Archive Date: 07/22/16

DOCKET NO.  09-04 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a rating in excess of 10 percent for low back muscle strain with degenerative disc disease at L5-S1.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Air Force from January 1975 to July 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine which continued the Veteran's disability rating at 10 percent for low back muscle strain with degenerative disc disease.  Jurisdiction over the appeal has since transferred to the Denver, Colorado RO.

When this matter was most recently before the Board in July 2015, the Board denied a rating in excess of 10 percent.  (In its July 2015 decision the Board also remanded the issue of entitlement to a total disability rating based on individual unemployability (TDIU).  That issue remains under development and is not currently before the Board.)  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), which in an April 2016 order, granted the parties' Joint Motion for Partial Remand (JMPR), vacating the Board's July 2015 decision and remanding the case for compliance with the terms of the JMPR.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the JMPR, the parties determined that the Board did not adequately address whether an April 2009 x-ray report's findings of a "[n]ew mild levoconvex curvature [that] may be related to positioning and/or spasm" constituted "muscle spasm or guarding severe enough to result in an abnormal gait or spinal contour" such that Appellant would be entitled to a higher rating.  Moreover, the February 2013 VA examination does not address the significance of this x-ray report.  As such, a new examination and opinion is warranted.  
Additionally, the most recent VA treatment records of record are dated April 2016.  Any VA treatment records created since that time should be obtained and associated with the Veteran's file.  See 38 U.S.C.A. § 5103A(c).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate any relevant VA treatment records generated since April 2016. 

2.  Then schedule the Veteran for a VA examination to determine the current severity of his low back disability and any associated neurological abnormalities.  The entire claims file, including any newly obtained treatment records, must be reviewed by the examiner and all necessary tests should be conducted.  

The examiner should describe the impact of the Veteran's low back disability on his daily activities and occupational functioning.

Furthermore the examiner should specifically address:

a. whether the Veteran, at any point during the appeal period (since May 2007), has evidenced muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  In addressing this question, the examiner must specifically comment on the April 2009 x-ray findings of "[n]ew mild levoconvex curvature [that] may be related to positioning and/or spasm."

b. whether the Veteran has a current neurologic impairment, to include radiculopathy or sciatica, that is secondary to his low back disability, and if so, the severity of said impairment.

The examiner should report all findings and provide an explanation for all elements of his/her opinion.

3.  Then readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


